 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOM SMITH,                                        No. 2:16-CV-1038-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA CORRECTIONAL
      HEALTH CARE SERVICES, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaint (ECF No. 18).

20   Plaintiff alleges Defendants violated his Eighth, Fourteenth, and Fifth Amendment rights because

21   they knowingly caused Plaintiff to relapse by deliberately changing his medication. Plaintiff also

22   alleges that his general right to refuse medication was violated when he was disciplined for not

23   wanting to take his medication. Plaintiff further alleges violations of his Fourteenth Amendment

24   rights generally, his Fifth Amendment right against double jeopardy, and his right against “mental

25   discrimination” related to some underlying state court trial action. For the reasons set forth

26   below, Plaintiff’s first amended complaint is dismissed with leave to amend.

27   ///

28   ///
                                                        1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  While plaintiff’s complaint is extremely difficult to read, and the claims are

 3   difficult to decipher, it appears to the Court that plaintiff’s amended pleading raises three claims:

 4   (1) Plaintiff alleges that his Eighth, Fourteenth, and Fifth Amendment rights were violated when

 5   an unspecified Defendant changed his medication. Plaintiff alleges the medication was court

 6   mandated, and the change in medication resulted in Plaintiff suffering a seizure and other

 7   negative physical manifestations. (2) Plaintiff alleges his “right to refuse drugs [he] was allergic

 8   to” was violated when he was restrained and forced to take his medication. Plaintiff’s

 9   constitutional basis for this claim is not stated. In this allegation plaintiff contends that he was

10   beaten, starved, stripped, and placed in cold housing after refusing to take his medication.

11   Plaintiff again fails to attribute this alleged violation to any of the named Defendants. (3)

12   Plaintiff alleges his Fourteenth Amendment rights generally, his Fifth Amendment right against

13   double jeopardy, and his “right against mental discrimination” were each violated. This claim

14   seems to be related to an underlying state court action. It is unclear how the alleged constitutional

15   rights were violated in this claim or and whether there exists a basis for relief under section 1983.

16

17                                             III. ANALYSIS

18          A.      Sufficiency of Plaintiff’s Allegations

19                  The Federal Rules of Civil Procedure require complaints contain a “…short and

20   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.
21   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

22   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

23   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the

24   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.

25   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some

26   degree of particularity, overt acts by specific defendants which support the claims, vague and
27   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

28   claims must be facially plausible, which requires sufficient factual detail to allow the Court to
                                                         3
 1   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

 2   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

 3   2009).

 4                  Here, all three of Plaintiff’s claims fail to meet the pleading standard. As a general

 5   matter Plaintiff fails to attribute any of the alleged violations to any of the Defendants. In other

 6   words, Plaintiff fails to identify which Defendant(s) caused the alleged constitutional violations.

 7   Plaintiff must identify the acts of specific defendants and connect those acts with the alleged

 8   violation. See Kimes v. Stone, 84 F.3d at 1129. Plaintiff’s failure to allege with any degree of

 9   particularity which overt acts by which defendant caused the constitutional violation renders

10   Plaintiff’s complaint inadequate. This alone is enough to prevent Plaintiff’s complaint from

11   passing the screening stage. However, Plaintiff’s claims suffer from additional deficiencies that

12   must be cured as well for the complaint to proceed.

13                  Plaintiff’s first claim seems to relate exclusively to an Eight Amendment right to

14   medical treatment. There are no facts that support a Fourteenth Amendment violation, a Fifth

15   Amendment double jeopardy violation, or a Fifth Amendment self-incrimination violation.

16   Plaintiff is referred to this Court’s Findings and Recommendations filed on February 10, 2017,

17   stating the standard for such an Eighth Amendment claim. As to the remaining alleged violations

18   in this claim, Plaintiff is informed that he must identify the specific constitutional right that was

19   violated and allege sufficient facts to support that alleged constitutional violation.

20                  Plaintiff’s second claim seems to allege a violation of his Eighth Amendment
21   right, however Plaintiff never identifies it as an Eighth Amendment claim nor does Plaintiff

22   identify any other constitutional basis for this claim. Plaintiff is again reminded that he must

23   specify which constitutional right was violated and allege sufficient facts to support that alleged

24   constitutional violation.

25                  Plaintiff’s third claim is the most unclear. Plaintiff has identified the claim as a

26   violation of his “Fourteenth U.S. Constitutional right against double jeopardy through false
27   imprisonment and mental illness discrimination”. As a threshold matter, the Fifth Amendment,

28   not the Fourteenth Amendment, protects against double jeopardy. Further, if Plaintiff is alleging
                                                         4
 1   a Fourteenth Amendment violation, it is unclear how it occurred based on the facts alleged. In

 2   this claim Plaintiff makes reference to underlying state court trial proceedings and possibly to

 3   federal court proceedings though the specifics of the proceedings are unclear. If this claim is

 4   related to Plaintiff’s underlying conviction and sentence, Plaintiff is informed that such a

 5   challenge is not cognizable under 42 U.S.C. § 1983 and that Petitioner’s sole federal remedy is a

 6   petition for a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also

 7   Neal v. Shimoda, 131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583,

 8   586 (9th Cir. 1995) (per curiam). If the claim is in fact an action seeking monetary damages or

 9   declaratory relief related to alleged constitutional violations, Plaintiff is reminded that he must

10   specify which constitutional right was violated and plead sufficient facts to support the alleged

11   violation.

12          B.      Immune Defendants

13                  In this case, plaintiff names one individual as a defendant – Alicia Bulin, who is

14   alleged to be a prison doctor. Plaintiff also names “California Correctional health Care Services,”

15   “California Department of Corrections,” and “Salinas Valley State Prison Department of Mental

16   Health.” The state entity defendants are immune from the federal claims attempted by plaintiff.

17   The Eleventh Amendment prohibits federal courts from hearing suits brought against a state both

18   by its own citizens, as well as by citizens of other states. See Brooks v. Sulphur Springs Valley

19   Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition extends to suits against states

20   themselves, and to suits against state agencies. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th
21   Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A state’s agency

22   responsible for incarceration and correction of prisoners is a state agency for purposes of the

23   Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam); Hale v.

24   Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en banc).

25           Should plaintiff elect to further amend his pleading, any such complaint may not proceed

26   against defendants who are immune.
27   ///

28   ///
                                                        5
 1                                IV. AMENDING THE COMPLAINT

 2                  Because it may be possible that some of the deficiencies identified in this order

 3   can be cured by amending the complaint, plaintiff will be given leave to amend. See Lopez v.

 4   Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a

 5   general rule, an amended complaint supersedes the original complaint. See Ferdik v. Bonzelet,

 6   963 F.2d 1258, 1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court

 7   cannot refer to the prior pleading in order to make plaintiff's amended complaint complete. See

 8   Local Rule 220. An amended complaint must be complete in itself without reference to any prior

 9   pleading. See id. This means, in practical terms, that to achieve the relief sought here, plaintiff

10   must not only cure the deficiencies identified in this order, but also reallege the cognizable

11   claim(s) discussed in this Court’s order.

12                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                  Finally, plaintiff is warned that failure to file an amended complaint within the

19   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

20   1260-61; see also Local Rule 110. Plaintiff is further warned that a complaint which again fails
21   to comply with Rule 8 will, in the court’s discretion, be dismissed with prejudice pursuant to Rule

22   41(b). See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        6
 1                                          V. CONCLUSION

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Plaintiff’s first amended complaint is dismissed with leave to amend; and

 4                  2.      Plaintiff shall file a second amended complaint within 30 days of the date

 5   of service of this order

 6

 7

 8   Dated: March 13, 2019
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       7
